NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 16a0398n.06

                                        Case No. 15-4150
                                                                                  FILED
                                                                                Jul 15, 2016
                          UNITED STATES COURT OF APPEALS                   DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


STEVEN E. BROUGHTON,                                  )
                                                      )
       Plaintiff-Appellant,                           )
                                                      )         ON APPEAL FROM THE
v.                                                    )         UNITED STATES DISTRICT
                                                      )         COURT FOR THE SOUTHERN
PREMIER HEALTH CARE SERVICES, INC.;                   )         DISTRICT OF OHIO
WILLIAM COLE; CHERIE THOMAS; TOM                      )
ARISS, Individually and as Warren County              )
Commissioner; PAT SOUTH, Individually and as          )
Warren County Commissioner; DAVID G.                  )                         OPINION
YOUNG, Individually and as Warren County              )
Commissioner; CHRISTINA FINNEY                        )
HUBBARD,                                              )
                                                      )
       Defendants-Appellees.                          )


BEFORE:        COLE, Chief Judge; McKEAGUE and GRIFFIN, Circuit Judges.

       COLE, Chief Judge. Steven Broughton attempted to commit suicide while incarcerated

at the Warren County Jail in Lebanon, Ohio. Although he was rescued by corrections officers,

Broughton filed suit under 42 U.S.C. § 1983 claiming that Warren County, Premier Health Care

Services, Inc., and various officials violated his right to be free from cruel and unusual

punishment. See Estelle v. Gamble, 429 U.S. 97 (1976). The district court entered summary

judgment for the defendants. Because no reasonable jury could conclude that these defendants

were deliberately indifferent to Broughton’s risk of suicide, we affirm.
Case No. 15-4150
Broughton v. Premier Health Care Servs., Inc., et al.

                                                 I.

       In November 2009, Broughton pleaded guilty to possession of child pornography, see

Ohio Rev. Code § 2907.323(A)(3), and was sentenced to 60 days’ imprisonment followed by

three years of probation.     While serving his 60-day sentence at the Warren County Jail,

Broughton notified corrections officials that he was “depressed” and “feeling suicidal.” He was

accordingly placed on “suicide watch,” which consisted of being isolated “in a cell with no

sheets . . . for 23 hours a day” and subjected to observation at 15-minute intervals. These

responsive measures worked: Broughton did not attempt to take his own life during his 2009

incarceration, and there is no indication that he felt suicidal during his three subsequent visits to

the Warren County Jail (all for probation violations).

       Nearly two years later, in June 2011, Broughton was arrested for his fourth probation

violation stemming from that underlying conviction. He was again taken to the Warren County

Jail, where a booking officer conducted an initial medical screening and a nurse conducted a

medical evaluation.     Broughton represented that he had a general history of “psychiatric

disorders,” required several prescription medications, and had attempted suicide a “long time

ago” but was “not thinking about [it] now.” He also filled out an “inmate sick call” form,

requesting to speak with a “nurse about possible withdraw[al] from prescription med[ication].”

The next day, a nurse conducted a physical examination and determined that Broughton’s

respiration was “easy” and “even,” his speech was “clear,” his gait was “steady,” and that he was

in no “pain” or “discomfort.” Two days after that, medical personnel provided Broughton with

all of his prescriptions, other than Ambien.

       Broughton was not entirely forthcoming. Though he disclaimed any current inclination

towards self-harm, one fact remained undisclosed: Broughton had attempted suicide by overdose


                                                -2-
Case No. 15-4150
Broughton v. Premier Health Care Servs., Inc., et al.

a mere nine days before his 2011 arrest. As it happens, Broughton has attempted to overdose on

drugs “[o]ver a dozen” times since he was nine years old. None of this, however, was known to

the medical staff at the Warren County Jail. In fact, Broughton purposely withheld his history of

mental illness and attempted suicide because, in his words, he “didn’t want to be placed on

suicide watch.”

       Broughton was ultimately admitted to the general population and, after getting into an

argument with his cellmate, placed in disciplinary segregation without any suicide prevention

protocols. About a day and a half later, on July 1, 2011, he attempted to kill himself while alone

in his cell. When corrections officers went to check on Broughton, they discovered him hanging

by a sheet. The corrections officers managed to cut him down, resuscitate him, and transport

him to a hospital, where he recovered.

       Broughton later filed this § 1983 suit in the Southern District of Ohio against Warren

County (and its Commissioners Tom Ariss, Pat South, and David G. Young) and Premier Health

Care Services, Inc. (and its medical staff Dr. William Cole, Nurse Christina Finney Hubbard, and

Nurse Cherie Thomas). Broughton alleged that the defendants violated his right to be free from

cruel and unusual punishment because they were “deliberately indifferent” to his serious risk of

suicide. See Estelle, 429 U.S. at 104. He also included a supplemental medical malpractice

claim under Ohio law.

       The defendants moved for summary judgment, arguing that Broughton could not marshal

any “subjective evidence” of deliberate indifference on the part of the municipality, the

healthcare contractor, or any named official. See Farmer v. Brennan, 511 U.S. 825, 837 (1994).

The district court agreed. After allowing time for discovery, the court concluded that “there was

no [apparent] manifestation of suicidal ideation from which [medical staff] could perceive a


                                              -3-
Case No. 15-4150
Broughton v. Premier Health Care Servs., Inc., et al.

strong likelihood of suicide,” and thus, Broughton failed to show “that there is a genuine issue of

material fact as to whether the [defendants] acted with deliberate indifference.” The court then

granted summary judgment for the defendants, and declined to exercise supplemental jurisdiction

over Broughton’s state-law claims. This appeal followed.

                                                II.

       We review the district court’s grant of summary judgment de novo, drawing all

reasonable inferences in favor of the nonmoving party. Brown v. Chapman, 814 F.3d 447, 464

(6th Cir. 2016). Under Federal Rule of Civil Procedure 56(a), summary judgment is appropriate

when “there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Our inquiry is familiar: Did the evidence create “sufficient disagreement to

require submission to a jury,” or was it “so one-sided” that the defendants “must prevail as a

matter of law”? Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986).

                                                A.

       Broughton maintains that the district court erred in granting summary judgment. The

court, in his view, “gloss[ed] over several facts” upon which a reasonable jury could have

concluded that the defendants violated his Eighth and Fourteenth Amendment rights. To support

this claim, Broughton marshals a barrage of undifferentiated “circumstantial evidence” which, he

says, the district court overlooked. We disagree.

       The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” The

government violates that right when, among other things, it acts with “deliberate indifference to

serious medical needs of prisoners.” Estelle, 429 U.S. at 104. Deliberate indifference claims

have two components—one objective and one subjective. Farmer, 511 U.S. at 834. The

objective component requires proof of a “sufficiently serious” medical need. Id. (quoting Wilson


                                               -4-
Case No. 15-4150
Broughton v. Premier Health Care Servs., Inc., et al.

v. Seiter, 501 U.S. 294, 298 (1991)). In this case, the district court concluded that Broughton’s

“suicidal tendencies” amounted to an objectively serious medical condition. See Comstock v.

McCrary, 273 F.3d 693, 703–04 (6th Cir. 2001). All parties agree with that conclusion.

       The determinative question here, rather, is subjective: Did the defendants “know[] that

[Broughton] face[d] a substantial risk of serious harm and disregard[] that risk by failing to take

reasonable measures to abate it”? Farmer, 511 U.S. at 847. At summary judgment, Broughton

was required to “make a showing sufficient to establish the existence” of deliberate indifference,

see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986), because he shoulders “the onerous

burden of proving the [defendants’] subjective knowledge” at trial, see Comstock, 273 F.3d at

703.

       To start, Broughton argues that medical staff “failed to follow the written protocols

regarding the screening of inmates.”      That fact, even if true, hardly establishes deliberate

indifference. We have long recognized that “the right to medical care for serious medical needs

does not encompass the right ‘to be screened correctly for suicidal tendencies.’” Id. at 702; see

also Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015) (per curiam) (“No decision of this Court

establishes a right to the proper implementation of adequate suicide prevention protocols.”).

       Broughton next argues that the medical staff should have been alerted to his serious risk

of suicide. He bases this claim on his “complaints of withdrawal symptoms” and his “lack of

access to his insomnia medication.” As we have acknowledged, “[s]uicide is a difficult event to

predict and prevent and often occurs without warning.” Gray v. City of Detroit, 399 F.3d 612,

616 (6th Cir. 2005). Thus, in the suicide context, a plaintiff must show that there was a “strong,”

“obvious,” or “clearly foreseeable” likelihood “that he would attempt to take his own life in such




                                               -5-
Case No. 15-4150
Broughton v. Premier Health Care Servs., Inc., et al.

a manner that failure to take adequate precautions amounted to deliberate indifference.” Id.

(quoting Barber v. City of Salem, 953 F.3d 232, 239–40 (6th Cir. 1992)).

       Broughton’s symptoms and behaviors did not clearly indicate a risk of self-harm.

Rather, his complaints were primarily relevant to the physical indicators of withdrawal—

complaints that were promptly and appropriately addressed by the medical staff. See Grose v.

Corr. Med. Servs., Inc., 400 F. App’x 986, 988 (6th Cir. 2010) (noting there was “no proof that

[medical staff] perceived [plaintiff’s] ailment as anything other than [the physical symptoms of]

overuse syndrome”); Crocker ex rel. Estate of Tarzwell v. Cty. of Macomb, 119 F. App’x 718,

723 (6th Cir. 2005) (per curiam) (noting that there was no evidence that the decedent “exhibited

suicidal tendencies at any time between his arrest and his suicide”). The only prescription

medication Broughton did not receive was Ambien, which was reasonably withheld because he

admitted to abusing the drug by “snort[ing]” it.        Further, even if this treatment somehow

neglected Broughton’s risk of suicide, it is well-settled that ordinary negligence or medical

malpractice cannot satisfy the subjective component of deliberate indifference: “When a prison

doctor provides treatment, albeit carelessly or inefficaciously, to a prisoner, he has not displayed

a deliberate indifference to the prisoner’s needs, but merely a degree of incompetence which

does not rise to the level of a constitutional violation.” Comstock, 273 F.3d at 703.

       Broughton goes on to argue that the defendants had general “knowledge” of his past

“mental health problems.” But there is no evidence to suggest these particular defendants had

actual knowledge of Broughton’s past suicidal thoughts—if anything, the record indicates that

the doctors and nurses were surprised by his attempted suicide. See Grabow v. Cty. of Macomb,

580 F. App’x 300, 304, 310 (6th Cir. 2014) (concluding that prison official’s failure to take note

of an electronic “alert” based on the inmate’s previous “suicide watch status” did not amount to


                                               -6-
Case No. 15-4150
Broughton v. Premier Health Care Servs., Inc., et al.

subjective evidence of deliberate indifference). Moreover, Broughton’s three intervening and

uneventful stints in the Warren County Jail suggested that he was no longer suicidal. In the same

vein, Broughton makes much of an attempt by his step-father to notify the jail of his then-recent

drug overdose. But this does not change our analysis. Broughton’s step-father never actually

reached the jail’s medical staff, and deliberate indifference requires actual knowledge by the

particular official. See Gray, 399 F.3d at 616.

       Finally, Broughton notes that he refused “recreation, medication, and a meal” for a day or

so while in disciplinary segregation. This behavior alone does not obviously indicate that

Broughton was contemplating suicide. See Soles v. Ingham Cty., 148 F. App’x 418, 419 (6th

Cir. 2005) (noting that “the deceased had not expressed suicidal thoughts for a period of

approximately two weeks” and “there was no glaring, new factor closely related to suicidal

thoughts” that defendants failed to investigate). Indeed, medical personnel had little reason to

suspect that Broughton would attempt suicide because he purposely misinformed them regarding

his medical history.

       While Broughton’s disclaimer of suicidal ideation does not automatically insulate the

defendants from liability, it does undermine the claim that they willfully ignored his past medical

history and current symptomology. See, e.g., Grabow, 580 F. App’x at 304 (noting that the

plaintiff said that she “never attempted suicide and did not feel like she wanted to hurt herself at

that time”); Jerauld ex rel. Robinson v. Carl, 405 F. App’x 970, 978 (6th Cir. 2010) (noting that

the plaintiff “did not express suicidal ideations . . . to any . . . jail personnel”); Perez v. Oakland

Cty., 466 F.3d 416, 434–35 (6th Cir. 2006) (Griffin, J., concurring) (concluding that a plaintiff

who “appeared and claimed to be in a much-improved state of mind” could not establish




                                                  -7-
Case No. 15-4150
Broughton v. Premier Health Care Servs., Inc., et al.

deliberate indifference); Gray, 399 F.3d at 614 (noting that the defendant “had not expressed any

suicidal intent”).

         Even taking all of this circumstantial evidence together, it cannot be said that these

defendants subjectively perceived facts from which to infer Broughton’s risk of suicide, that they

did in fact draw the inference, and that they then disregarded the risk. See Comstock, 273 F.3d at

703. In sum, the record indicates that these defendants were not alerted to Broughton’s serious

risk of self-harm, nor has there been any suggestion that the medical staff desired to bring about

Broughton’s suicide. To the contrary, they saved him. The medical staff took him at his word

when he said that he was “not thinking about” suicide, as confirmed by his mostly normal

behavior. Even if they were negligent, or committed medical malpractice, we have consistently

held that the constitutional standard of deliberate indifference “requires more.” See Mitchell v.

Hininger, 553 F. App’x 602, 604 (6th Cir. 2014) (explaining that deliberate indifference is

“something akin to criminal recklessness”).

                                               B.

         Broughton also contends that Warren County and Premier Health Care Services violated

his Eighth and Fourteenth Amendment rights by failing to properly train their employees on

“mental health and suicide prevention” protocols. See City of Canton v. Harris, 489 U.S. 378,

390 (1989). But, as discussed above, Broughton has not shown deliberate indifference on the

part of any individual official. He concedes that absent an underlying constitutional injury of

this sort, there can be no municipal liability for an alleged failure to train. See City of Los

Angeles v. Heller, 475 U.S. 796, 799 (1986); Robertson v. Lucas, 753 F.3d 606, 622 (6th Cir.

2014).




                                              -8-
Case No. 15-4150
Broughton v. Premier Health Care Servs., Inc., et al.

                                               III.

       The district court’s judgment is affirmed.




                                              -9-